UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X    For Online Publication Only
AMERICAN MARKETING &
FULFILLMENT, INC.,
                                                                          ORDER
                                                     Plaintiff,           20-CV-05371 (JMA) (ST)

                        -against-
                                                                                      FILED
                                                                                      CLERK
INSIDE MARKETING GROUP, LLC,
VINCENT SOTTOSANTI,                                                         5/21/2021 2:34 pm
                                                      Defendants.              U.S. DISTRICT COURT
----------------------------------------------------------------------X   EASTERN DISTRICT OF NEW YORK
                                                                               LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Currently pending before the Court is the motion of plaintiff American Marketing &

Fulfillment, Inc. (“Plaintiff”) to remand this case back to state court. (ECF No. 6.) For the reasons

stated below, the Court remands this action back to state court.

                                             I. BACKGROUND

        Plaintiff commenced this action in the Supreme Court of the State of New York, County of

Nassau by filing a summons with notice on August 10, 2020. (ECF No. 6-1.) The summons with

notice lists the address of defendants Inside Marketing Group, LLC and Vincent Sottosanti

(“Defendants”) as 54 Greenleaf Drive, Stamford, Connecticut 06902, and states that venue in

Nassau County, New York is “based upon Plaintiff’s place of business.” (ECF No. 1-1 at 2.) The

notice describes the nature of the action, including Plaintiff’s claims and damages. The notice

states that “Plaintiff is suing for unjust enrichment, breach of contract, breach of the duty of good

faith and fair dealing, conversion, negligent misrepresentation, fraud, breach of fiduciary duty, and

other related claims in connection with defendants’ misappropriation, conversion and theft of not

less than $10 million.” (Id. at 4.) The parties agree that service of the summons with notice was

completed on both Defendants by September 19, 2020. (ECF No. 6 at 2; ECF No. 10 at 1.) The

summons with notice was also served with a draft complaint. (ECF No. 14-3.) The draft complaint
noted in relevant part that: (1) Plaintiff is a New York corporation with its primary place of

business located in Nassau County, New York; (2) defendant Sottosanti is a citizen of Connecticut;

(3) Inside Marketing has its principal place of business in Connecticut; and (4) that Plaintiff’s

damages for certain claims exceed $5.7 million and the damages for its other claims exceed $10

million. (Id.)
          --

       On October 16, 2020, Plaintiff filed its verified complaint in state court, alleging damages

“estimated to exceed $10 million” and the same claims identified in the summons with notice.

(ECF No. 1-1.) On November 5, 2020, Defendants filed a notice of removal on the basis of

diversity jurisdiction. The Notice of Removal alleges that Plaintiff is a New York corporation with

its principal place of business in New York, defendant Insider Marketing Group, LLC’s principal

place of business is in Connecticut and its members are citizens of Connecticut, defendant

Sottosanti is a citizen of Connecticut, and Plaintiff’s demand is for $10 million. (ECF No. 1.) On

November 23, 2020, Plaintiff filed a pre-motion conference letter seeking to remand this action

back to state court on the ground that the notice of removal filed by Defendants was untimely.

(ECF No. 6.) On November 30, 2020, Defendants filed a letter in response, opposing remand.

(ECF No. 10.) On March 12, 2021, the Court entered an order stating that it would construe

Plaintiff’s pre-motion letter as a motion to remand and instructing the parties to submit any

supplemental briefing by March 26, 2021. (Electronic Order, 3/12/2021.) On March 26, 2021,

Plaintiff filed a reply in support of its motion to remand and requested costs and expenses,

including attorney’s fees, related to Defendants’ removal. (ECF No. 14.) On March 29, 2021,

Defendants submitted a memorandum in opposition, reaffirming their position in their previous

letter and opposing Plaintiff’s request for costs and expenses. (ECF No. 15.)




                                                2
                                         II. DISCUSSION

A. Motion to Remand

       Pursuant to 28 U.S.C. § 1332(a) “district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between [] citizens of different States.” 28 U.S.C. § 1332(a)(1). “[A]ny civil

action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is pending.” 28 U.S.C.

§ 1441(a). The procedure for removal of civil actions to federal court is governed by 28 U.S.C. §

1446. See Vitiello v. JTJ Contracting, No. 15-CV-4635, 2016 WL 1239259, at *3 (E.D.N.Y. Mar.

29, 2016). Pursuant to Section 1446(b), “notice of removal of a civil action or proceeding shall be

filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy of

the initial pleading setting forth the claim for relief upon which such action or proceeding is

based . . .” 28 U.S.C. § 1446.

       A summons with notice filed in New York state court “constitutes an initial pleading for

purposes of § 1446(b) if it provides sufficient information for a defendant to ascertain intelligently

the basis for removal.” Brooklyn Hosp. Ctr. v. Diversified Info. Techs., Inc., 133 F. Supp. 2d 197,

203 (E.D.N.Y. 2001); -
                     see also -Whitaker
                       - ---    - - - - - -v.
                                            - Am.
                                              ----Telecasting,
                                                   - - - - - - - -Inc.,
                                                                   - - 261 F.3d 196, 205 (2d Cir. 2001)

(holding that a “summons with notice may serve as an initial pleading under section 1446(b).”).

“While this standard requires a defendant to apply a reasonable amount of intelligence in

ascertaining removability, it does not require a defendant to look beyond the initial pleading for

facts giving rise to removability.” Whitaker, 261 F.3d at 206.

       Here, the parties do not dispute that this Court has original jurisdiction over the action

under Section 1332(a). Rather, the parties dispute whether Defendants filed their notice of removal


                                                  3
in a timely fashion.    Plaintiff argues that the summons with notice, which was served on

Defendants by September 19, 2020, provided sufficient information for Defendants to ascertain

intelligently the basis for removal. Accordingly, Plaintiff maintains that Defendants’ notice of

removal, which was filed 47 days later, is untimely. The Court agrees. The summons with notice

describes Plaintiff’s claims, all of which are brought pursuant to state law, and the amount Plaintiff

alleges in damages, “not less than $10 million.” It also explains that venue in New York State

Supreme Court, Nassau County is based upon Plaintiff’s place of business there, and lists

Defendants’ address as in Connecticut. (ECF No. 6-1 at 2, 4.) Furthermore, Plaintiff served a draft

complaint with the summons with notice that clearly states that Plaintiff is a New York corporation

with its primary place of business located in Nassau County, New York; that defendant Sottosanti

is a citizen of Connecticut; Inside Marketing has its principal place of business in Connecticut; and

that Plaintiff’s requested damages exceeded $10 million. (ECF No. 14-3.)

        In Whitaker, the Court held that “[i]n cases where removal is based upon diversity, the

facts required to support the removal petition include the amount in controversy and the address

of each party.” 261 F.3d at 206. Here, the summons with notice clearly states the amount in

controversy, Defendants’ address in Connecticut, and that venue in Nassau County, New York is

based upon Plaintiff’s place of business. The draft complaint further affirms that Plaintiff is a New

York corporation with its principal place of business in New York; defendant Sottosanti is a citizen

of Connecticut; defendant Insider Marketing has its principal place of business in Connecticut; and

that the amount in controversy exceeded $75,000. (ECF No. 14-3.) The Court finds that this

information was sufficient for Defendants to ascertain, as of September 19, 2020, that the amount

in controversy is at least $10 million and the parties are diverse and, therefore, removal would be

proper based on diversity jurisdiction. Cf. MBIA Ins. Corp. v. Royal Bank of Canada, 706 F. Supp.

2d 380, 390 (S.D.N.Y. 2009) (finding that diversity was facially evident from summons with notice


                                                  4
and, thus, defendants were not barred from asserting removal prior to filing of the complaint where

summons with notice listed defendants’ addresses and stated plaintiffs’ principal places of

business).

       Defendants argue, instead, that they had 30 days from the filing of the verified complaint

on October 16, 2020 in which to remove the action, so their notice of removal—filed 20 days

later—was timely. In support of this proposition, Defendants cite only to the Supreme Court case,

Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999), that pre-dates Whitaker.

However, in Whitaker, the Second Circuit resolved a split in authority as to whether “the Supreme

Court’s decision in Murphy Brothers requires a defendant’s receipt of the complaint for triggering

the removal period.” 261 F.3d at 198. The Second Circuit concluded that it did not and that the

“history and text of section 1446(b) clearly make the defendant’s receipt of ‘the initial pleading’

the relevant triggering event, which is any pleading (and not necessarily the complaint) containing

sufficient information to enable the defendant to intelligently ascertain the basis for removal.” Id.

The Second Circuit specifically found that “summons with notice may serve as an initial pleading

under section 1446(b).” Id. at 205. Therefore, Defendants’ argument that, under Murphy Bros.,

the summons with notice cannot not serve as an initial pleading under Section 1446(b) is without

merit and this action is remanded back to state court.

B. Costs and Expenses

       In Plaintiff’s reply in support of its motion to remand, Plaintiff requests costs and expenses,

including attorney’s fees, related to Defendants’ removal, which Defendants’ oppose. (ECF No.

14, 15.) Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of

just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”

However, a seventeen-day delay in filing an otherwise valid notice of removal does not warrant

granting cost and expenses. See Mil-Spec Indus. v. Expansion Indus., LLC, No. 15-CV-5108,


                                                 5
2016 WL 1441801, at *2 (E.D.N.Y. Apr. 11, 2016) (denying costs including attorney’s fees where

“[t]here [was] no dispute that the statutory requirements for invoking the Court’s diversity

jurisdiction are satisfied in this case, and, had the Notice of Removal been filed one week earlier,

no grounds would exist for remanding this case to the state court. Circuit precedent does not

support the conclusion that a one-week delay in filing an otherwise valid Notice of Removal

warrants the imposition of costs and attorneys’ fees.”)

       Accordingly, the Court declines to grant costs and expenses.

                                       III. CONCLUSION

       For the reasons stated above, the Court remands this action back to the Supreme Court of

the State of New York, County of Nassau. The Clerk of the Court is directed to: (1) mail a certified

copy of this order to the clerk of the Supreme Court of the State of New York, County of Nassau,

pursuant to 42 U.S.C. § 1447(c); and (2) close this case.

SO ORDERED.

Dated: May 21, 2021
Central Islip, New York

                                                        /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
